EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marvin Feldman on 11/5/2021.

The application has been amended as follows: 
Claims 1, 2, 4, 7-9, 11-14 have been amended as below:

1. (Currently Amended) A plurality of pry bars comprising: 
a first pry bar comprising a handle having a first length and comprising a first plurality of spacedly disposed recessed grip elements; and a second pry bar comprising a handle having a second length and comprising a second plurality of spacedly disposed recessed grip elements, wherein the number of grip elements in each plurality of spacedly disposed recessed grip elements is greater in the handle of greater length, and wherein;
each handle having a distal end, a proximate end and a grip portion disposed between the ends, each grip portion comprises an upper surface, a lower surface and outwardly disposed curved side surfaces, said grip portion in transversely disposed sectional view comprises a generally triangular cross-section, said upper surface defining one side and the outwardly disposed side surfaces defining two sides of the generally triangular cross-section;
each handle further comprises an inner thermoplastic core and an outer integrally bonded elastomeric material;
outer integrally bonded elastomeric material being disposed on the [[grip portion]]inner thermoplastic core; and a longitudinally extending pry bar blade bore disposed in said inner thermoplastic core;
wherein each handle comprises a centerline extending longitudinally and each respective pry bar blade bore comprises a centerline extending longitudinally, and wherein the respective centerlines are [[spacedly disposed in sectional view]] spaced apart from each other.
2. (Currently Amended) The plurality of pry bars of claim 1, wherein each grip element of the first and second pluralities of [[spacely]]spacedly disposed recessed grip elements is disposed on the lower surface and extends upwardly in the outwardly disposed curved side surfaces.
3. (Cancelled)
4. (Currently Amended) The plurality of the pry bars of claim 1, wherein at least one of the generally triangular cross-sections comprises [[a]]the lower surface comprising an apex of [[the triangle]]the generally triangular cross-section.
5. (Cancelled)
6. (Cancelled)
7. (Currently Amended) The plurality of pry bars of claim 1, wherein each handle comprises a metal impact cap fixedly disposed at the proximate end.
8. (Currently Amended) The plurality of pry bars of claim 7, wherein each metal impact cap comprises a plurality of radially disposed prongs grippingly engaging the [[handle]] inner thermoplastic core.
9. (Currently Amended) The plurality of pry bars of claim 4, wherein each said lower surface of the first and second pry bars comprises a larger degree of curvature than the upper surface and further comprises the apex of the [[triangle]] generally triangular cross-section.
10. (Cancelled)
wherein each handle comprises a metal impact cap fixedly disposed at the proximate end, and each metal impact cap comprises a plurality of radially disposed prongs grippingly engaging the [[handle]] inner thermoplastic core.
12. (Currently Amended) The plurality of pry bars of claim 1, wherein each generally triangular cross-section comprises the lower [[curved]] surface having a curvature greater than the upper and outwardly disposed curved side surfaces that comprise the generally triangular cross-section, wherein said lower [[curved]] surface comprises an apex of the respective [[triangle]] generally triangular cross-section.
13. (Currently Amended) The plurality of pry bars of claim 12, wherein each plurality of grip elements of the first and second pluralities of recessed grip elements is disposed adjacent a respective apex.
14. (Currently Amended) The plurality of pry bars of claim 13, wherein each said upper surface of the respective first and second pry bars being upwardly curved.
15. (Cancelled)


Reasons for Allowance
Claims 1-2, 4, 7-9, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a plurality of pry bars comprising: a first pry bar and a second pry bar, each having a handle and a plurality of spacedly disposed recessed grip elements, wherein the number of grip elements in each plurality of spacedly disposed recessed grip elements is greater in the handle of greater length; wherein each handle comprises a centerline extending longitudinally and each respective pry 

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art, Lawless (US 2006/0026800 A1) teaches a similar pry bar, comprising a handle 11 (para[0029]) having a grip portion 20 (para[0031]), an inner thermoplastic core 17 (para[0029]) and an outer integrally bonded elastomeric material 18 (para[0029]), and a longitudinally extending pry bar blade bore (a longitudinal bore where an element 12 passes through; fig7).   Although the prior art of record teaches a similar pry bar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the pry bar of Lawless to use a plurality of the pry bars, each handle of the pry bars have different number of grip elements, the grip portion having a generally triangular cross-section; and each handle comprising a centerline extending longitudinally and each respective pry bar blade bore comprising a centerline extending longitudinally where the respective centerlines are spaced apart from each other; in combination with the limitations set forth in claim 1 of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim 1.

Another close prior art, Ritrovato et al (US 6,889,405 B2) teaches a similar handle for a tool, wherein a grip portion 20 (Col.3 line52) of the handle comprising an upper surface 44 (col.3 line59), a lower surface (a lower surface opposite to the upper surface 44, fig2), and outwardly disposed curved side surfaces (two side surfaces between the upper surface 44 and the lower .

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723